Citation Nr: 1506295	
Decision Date: 02/11/15    Archive Date: 02/18/15

DOCKET NO.  12-12 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1.  Whether there is new and material evidence sufficient to reopen the claim of entitlement to service connection for arthritis of the fingers and right hand.  

2.  Entitlement to service connection for arthritis of the fingers and right hand.

3.  Entitlement to compensation under 38 U.S.C.A. § 1151 for a dental condition.

4.  Entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a cerebrovascular accident (CVA).


REPRESENTATION

Veteran represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran, Spouse


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from September 1958 to September 1961.

This case is before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Hartford, Connecticut Regional Office (RO).  

In April 2012, the Veteran was afforded a hearing before a Decision Review Officer at the RO.  A transcript of the proceeding is of record.

In June 2011, the Board remanded the issue of service connection for a neurological disability involving the ankles for further development.  This claim was denied by the RO in a February 2012 rating decision.  The Veteran did not file a timely notice of disagreement to this rating decision.  Accordingly, the Board has no jurisdiction over this issue and it is not in appellate status.  See 38 C.F.R. § 20.200.

The issue of whether there was clear and unmistakable error in the rating decision by the RO in December 2001, denying service connection for arthritis of the feet, has been raised by the record in a July 2012 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issues of service connection for arthritis of the fingers and right hand, entitlement to compensation under 38 U.S.C.A. § 1151 for a dental condition, and entitlement to compensation under 38 U.S.C.A. § 1151 for residuals of a CVA, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In a decision in June 2008, the RO denied the claim of service connection for arthritis of the fingers and right hand; the Veteran did not appeal the rating decision and no new and material evidence was submitted within one year of the rating determination. 

2.  The additional evidence presented since the RO's June 2008 rating decision, pertaining to service connection for arthritis of the fingers and right hand, raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014); Bond v. Shinseki, 659 F.3d 1362, 1367.

2.  The criteria for reopening a previously denied claim of service connection for arthritis of the fingers and right hand are met.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (2014). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO denied service connection for arthritis of the fingers and right hand in June 2008 based on the lack of evidence showing the disability had been clinically diagnosed.  The Veteran did not appeal this decision and no new and material evidence was received within the appeal period.  Thus, the June 2008 rating decision is final.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.1103 (2014); see Bond v. Shinseki, 659 F.3d 1362, 1367.

In January 2011, the Veteran filed a request to reopen the claim.

Generally, when a claim is disallowed, it may not be reopened and allowed, and a claim based on the same factual basis may not be considered.  Id.  However, a claim on which there is a final decision may be reopened if new and material evidence is submitted.  38 U.S.C.A. § 5108.

'New' evidence is defined as existing evidence not previously submitted to agency decisionmakers.  'Material' evidence is defined as existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  Id.

When determining whether the claim should be reopened, the credibility of the newly submitted evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).

The relevant evidence received since the June 2008 rating decision includes a VA treatment record dated June 2012 stating, "[the Veteran] does not know of any pathology reports per se other than one of the orthopaedists remarked 'arthritis', suggesting a rheumatoid nodule rather than a mucinous cyst."  

This evidence is new and material, as it was not of record at the time of the last rating decision, and it relates to a material element of the claim.  It demonstrates that the Veteran may have a current diagnosed disability.  Reopening the claim is warranted.  

As this is considered a full grant of the benefit sought with respect to this issue, the Board finds that no discussion of VA's duties to notify and assist is necessary.


ORDER

New and material evidence having been submitted, the petition to reopen the claim for service connection for arthritis of the fingers and right hand is granted.


REMAND

As the RO has not adjudicated the reopened claim of service connection for arthritis of the fingers and right hand on the merits, due process requires that the claim be remanded for initial consideration of all the evidence by RO.  

During the April 2012 hearing, the Veteran stated that he received extensive and continuous treatment from Aspen Dental.  There are only two pages of treatment records from Aspen Dental dated May 2009 contained in the record.  The Veteran also stated that he was treated for his CVA at Bristol Hospital in April 2011; these records are not present in the record.  Additional development is required in this case.

The Veteran seeks compensation pursuant to 38 U.S.C.A. § 1151, based on the VA's care relating to medication he was prescribed.  He claims that the VA should have better monitored his prescribed medications and their failure to do so resulted in his dental condition and CVA.  The record shows that the Veteran was taking Dilantin for his CVA and Coumadin for an embolism.  VA treatment records show that there was discussion of using an alternative drug to Dilantin as he was having an adverse drug reaction and that Coumadin was discontinued following his CVA.  An examination is necessary to make a determination in this case.  38 C.F.R. § 3.159 (c)(4); 38 U.S.C.A. § 5103A(d).


Accordingly, the case is REMANDED for the following action:

1.  Obtain any currently unassociated VA treatment records, particularly from March 2013 to present.  All efforts to obtain these records must be fully documented and a negative response must be provided if records are not available.

2.  Consider the merits of the reopened claim of entitlement to service connection for arthritis and fingers of the right hand.

3.  With any necessary cooperation from the Veteran, attempt to obtain relevant records of all medical care from private providers who treated the Veteran for his claimed disabilities, including treatment records from Aspen Dental and Bristol Hospital.  After securing the necessary release, obtain these records.  If these records are not available, a negative reply is required.

4.  Thereafter, schedule the Veteran for a VA examination The claims file must be made available to the examiner for review.   

Based on review of the record, the examiner is requested to provide opinions as to the following matters regarding the VA treatment:

Is it at least as likely as not the Veteran has residual/additional dental or cerebrovascular disability as a result of VA treatment?

If there is residual or additional dental or cerebrovascular disability as the result of VA treatment, is it at least as likely as not (i.e., 50 percent or greater degree of probability) that the Veteran's dental disability and/or cerebrovascular disability was the result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA in furnishing the medical care?

If there is residual or additional dental or cerebrovascular disability as the result of VA treatment, did VA fail to exercise the degree of care that would be expected or a reasonable health care provider; or is any additional disability the result of an event not reasonably foreseeable; or did VA furnished the hospital care or medical treatment without the Veteran's informed consent?

The examiner must provide a comprehensive report including complete rationales for all conclusions reached.  

5.  Then, readjudicate the appeal.  If any of the benefits sought remain denied, issue a Supplemental Statement of the Case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
M. N. HYLAND
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


